Case 1:20-cv-02677-SEB-DLP Document 5 Filed 10/21/20 Page 1 of 4 PageID #: 20




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

CURTIS L. WESTBROOK,                              )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )     No. 1:20-cv-02677-SEB-DLP
                                                  )
CABELAS, et al.                                   )
                                                  )
                            Defendants.           )


                         ORDER DISMISSING COMPLAINT

       Plaintiff Curtis L. Westbrook, appearing pro se, filed this lawsuit and moved for

leave to proceed in forma pauperis. That motion has previously been granted.

                   Screening the Complaint Under 28 U.S.C. § 1915

       When a plaintiff is allowed to proceed in forma pauperis, the Court has an

obligation to ensure that his complaint is legally sufficient. 28 U.S.C. § 1915(e)(2)(B).

The Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim

on which relief may be granted or seeks monetary relief against a defendant who is

immune from such relief. Id. Dismissal under this statute involves an exercise of the

Court’s discretion. Denton v. Hernandez, 504 U.S. 25, 34 (1992). In determining

whether the complaint states a claim, the Court applies the same standard as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal under

federal pleading standards,


                                              1
Case 1:20-cv-02677-SEB-DLP Document 5 Filed 10/21/20 Page 2 of 4 PageID #: 21




       [the] complaint must contain sufficient factual matter, accepted as true, to
       state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to
       draw the reasonable inference that the defendant is liable for the
       misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted). Stated

differently, it is not enough for Mr. Westbrook to say that he has been illegally harmed.

He must also state enough facts in his complaint for the Court to infer the possible ways

in which the named Defendants could be held liable for the harm alleged.

       Thus “a plaintiff must do better than putting a few words on paper that, in the

hands of an imaginative reader, might suggest that something has happened to [him] that

might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir.

2010) (emphasis in original). Pro se complaints such as that filed by Mr. Westbrook are

construed liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation

omitted).

       Mr. Westbrook is suing Cabela's, located in Noblesville, Indiana, and the store's

manager, Brian Crawford, under 42 U.S.C. § 1983. Mr. Westbrook alleges that, on

March 29, 2020, he purchased a .22 caliber long gun from Henry Rifles and had it

shipped to Cabela's. On April 8, 2020, Cabela's phoned him to inform him that the long

gun had arrived and was ready for pickup. Mr. Westbrook made three trips to Cabela's

but, for reasons not described in the complaint, he never received the weapon on any of

those occasions. On August 8, 2020, he was finally informed at the store by Mr.

Crawford that he "would not be receiving the weapon and that they had returned it to

                                              2
Case 1:20-cv-02677-SEB-DLP Document 5 Filed 10/21/20 Page 3 of 4 PageID #: 22




Henry Rifles on August 1st, 2020." Compl. at 3. Mr. Westbrook alleges that, by

refunding him the purchase price rather than delivering the long gun, Cabela's and Mr.

Crawford violated his right to bear arms, guaranteed by the Second Amendment to the

United States Constitution.

       To bring a claim under § 1983, however, Mr. Westbrook must show that

Defendants were acting under color of law. Here, Mr. Westbrook has sued Cabela's, a

private business, and one of its staff members without asserting that either was acting

under color of law when they allegedly harmed him. Without an act “fairly attributable

to the State,” there can be no action under § 1983. Rendell-Baker v. Kohn, 457 U.S. 830,

838 (1982) (quotation marks and citation omitted). For the conduct of a private entity or

individual to be considered state action, “there must be a sufficiently close nexus between

the state and the private conduct so that the action may be fairly treated as that of the

State itself.” Wade v. Byles, 83 F.3d 902, 905 (7th Cir. 1996) (quotation marks and

citations omitted). Mr. Westbrook has alleged no such nexus here.

       For these reasons, Mr. Westbrook has failed to state a claim for which relief may

be granted and his complaint must therefore be dismissed. We will provide Mr.

Westbrook an opportunity to file an amended complaint that resolves the deficiencies

cited in this entry, if possible. If Plaintiff does not file a new complaint within forty (40)

days of the date of this order, we will dismiss his lawsuit with prejudice, meaning, it will

be over for good.




                                              3
Case 1:20-cv-02677-SEB-DLP Document 5 Filed 10/21/20 Page 4 of 4 PageID #: 23




                                 Conclusion and Order

       For the reasons given above, Plaintiff’s complaint, Dkt. 1, is DISMISSED

WITHOUT PREJUDICE. Plaintiff must file an amended complaint WITHIN FORTY

DAYS of the date of this order or he will lose his lawsuit for good.

       IT IS SO ORDERED.



               10/21/2020
Date: _________________________                  _______________________________
                                                 SARAH EVANS BARKER, JUDGE
                                                 United States District Court
                                                 Southern District of Indiana




Distribution:

CURTIS L. WESTBROOK
1208 S. Madison St.
Muncie, IN 47302




                                             4
